Per Curiam.
On oral argument in this Court, it was stated by counsel for all parties that subsequent to said judgment of 29 May, 1956, defendants, as county commissioners, levied 1956 ad valorem taxes and that such levy was not based on assessments made by E. T. Wilkins & Associates. Admittedly, the appeal, in respect of the Second Cause of Action, is now moot.
Thus, the only question before us relates to the portion of the judgment wherein defendants, pending final determination of the action, are restrained from making further payments “to E. T. Wilkins & Asso*487dates or any other person” by reason of said contract.. Consideration of the conflicting allegations in the verified pleadings, the only evidence in the record, fails to disclose sufficient grounds for this Court to disturb the said pendente lite restraining order.
On oral argument in this Court, appellants stated that they then demurred ore tenus to the complaint. No writing was filed in this Court as required by Rule 36 (221 N.C. 566). Moreover, appellants did not undertake to specify the particulars wherein, under their' contention, the complaint, in its entirety, was fatally defective.
Nothing stated herein is to be deemed a ruling or expression of opinion as to whether the facts alleged are sufficient to state a cause of action against defendants, individually, for the recovery, for the benefit of Henderson County, of amounts paid to E. T. Wilkins & Associates prior to the commencement of this action.
The judgment of 29 May, 1956, in respect of the pendente lite restraining order relating to the First Cause of Action, is
Affirmed.
Johnson, J., not sitting.